t c memo united_states tax_court david l charley and julia a charley petitioners v commissioner of internal revenue respondent docket no filed date david l charley and julia a charley pro_se britton g wilson for respondent memorandum findings_of_fact and opinion paris judge respondent determined a deficiency of dollar_figure in and a sec_6662 accuracy-related_penalty of dollar_figure in relation to petitioners’ federal_income_tax after concessions the issue for decision is whether unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded that petitioners are entitled to their claimed continued petitioners are entitled to car and truck expenses they reported on the schedule c profit or loss from business attached to their federal_income_tax return findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and facts drawn from stipulated exhibits are incorporated herein by this reference petitioners resided in missouri when they filed their petition in mr charley was doing business as lubridyne--a business he was reestablishing lubridyne was an oil purification business and owned equipment valued at over dollar_figure that filtered reclaimed spilled oil to remove particulate condensated sic water and acid which depletes oil’s lubrication qualities continued deduction for legal and professional services expenses of dollar_figure are not liable for self-employment_tax or entitled to the corresponding adjustment to adjusted_gross_income of one-half of such tax and are not liable for the sec_6662 accuracy-related_penalty respondent also determined that a portion of petitioners’ reported social_security_benefits was taxable that determination is computational and will not be discussed further mr charley’s legal and professional services expenses were for the drafting of multiple business service agreements the attorney who drafted the agreements passed away before trial lubridyne’s target clients were plastic injection molding operators who worked primarily with hydraulic oil in petitioners owned three automobiles--one for mr charley’s personal_use one for mrs charley’s personal and work use and a third automobile purchased that year for mr charley’s business travel petitioners also had access to mrs charley’s mother’s vehicle for personal_use because she lived with them in on date mr charley purchased a cadillac deville with big_number miles because his personal automobile had too many miles on it for business travel and its trunk was not big enough for the equipment’s test unit in only mr charley drove the cadillac the most effective way for mr charley to pitch lubridyne was to drive to clients and demonstrate how the equipment worked he began most trips from his home where he officed and stored his equipment all of mr charley’s business trips were made in the cadillac many of lubridyne’s clients were within a four- to five-hour radius of mr charley’s missouri home although he also visited mrs charley was a nanny and had a round-trip commute of approximately an hour and a half to her employers’ home the disallowed car and truck expenses relate solely to mr charley’s business reported on the schedule c attached to petitioners’ return clients in colorado california and wisconsin if mr charley did not return home at the end of each day he would either spend the night in his car or drive through the night when he did stay overnight somewhere he stayed with friends at their houses mrs charley did not accompany mr charley on any of his business trips in mr charley recorded the point-of-contact telephone number date he visited the client and the client’s business address on an index card each index card was created at the time of the travel to that client although the mileage from mr charley’s home to each client was not included on the index cards most of his client’s business addresses included the city and state where the client was located some of the index cards record visits to multiple clients in the same geographical area mr charley’s business plan was to generate more income for lubridyne so he could sell the oil purification equipment and retire mr charley testified that petitioners had spent dollar_figure to rid their home of bed bugs after one hotel stay since then he does not stay at hotels when he travels the parties filed a supplemental stipulation of facts after trial attached were copies of mr charley’s index cards marked as exhibit 11-p respondent objected to the admission of the copies of the index cards on the grounds of hearsay and that petitioners did not lay a proper foundation for the business records exception to hearsay by order dated date the court overruled respondent’s objection and admitted the copies of mr charley’s index cards as part of the record mr charley drove to mountain grove missouri to meet with a client on date and then on to flippin arkansas to meet with a client on date mr charley next met with clients in sainte genevieve missouri on february and mr charley’s next client meetings were in brownsville texas and laredo texas on date he next traveled from his home_office to kansas city missouri on date and grandview missouri on date mr charley then met with clients in lenexa kansas and lawrence kansas on march and respectively he next met with clients in mcpherson kansas on date mr charley also met with a client in chesterfield missouri on date his next client meeting was in ames iowa on date mr charley then traveled to iowa falls iowa on date and to franklin iowa on date mr charley’s next client meetings were in indianapolis indiana on date from there he traveled to meet a client in nicholasville kentucky on date mr charley next traveled to meet clients in iowa city iowa and muscatine iowa on may and respectively mr charley then traveled to wisconsin to meet with several clients he was in oshkosh on may and walworth on date and sheboygan and janesville on date mr charley then traveled from his home_office to oklahoma to meet with several clients he was in sand springs on date and tulsa on date mr charley finished the month of june by meeting with a client in joplin missouri on date mr charley’s first client meeting in july was in excelsior springs missouri on date he then visited clients in california by way of denver colorado where he met with one client mr charley met with clients in chino bakersfield and fresno california on july and respectively mr charley also drove the cadillac when he helped a friend with a demolition business in he did not include the mileage driven for the demolition business in his reported car and truck expenses the index card for mr charley’s client meeting in denver is not dated mr charley credibly testified that he stopped in denver en route to california mr charley met with two clients in fresno california one client’s index card is dated date the other client’s index card is dated the court finds because of mr charley’s credible testimony about his business travel that the index card dated is misdated and that all of mr charley’s california client meetings occurred in date on date mr charley had a remanufactured transmission installed in the cadillac the invoice for that repair listed the cadillac’s mileage as big_number petitioners timely filed their federal_income_tax return on the attached schedule c they reported gross_receipts or sales of dollar_figure and total expenses of dollar_figure for a net_loss of dollar_figure petitioners’ largest reported expense was car and truck expenses of dollar_figure petitioners reported big_number business miles and used the standard mileage rate for to calculate their car and truck expensesdollar_figure respondent issued a notice_of_deficiency to petitioners disallowing their reported car and truck expenses in full for opinion generally the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of showing the determination is in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a the standard mileage rate for the business use of a car wa sec_50 cents per mile for revproc_2009_54 2009_51_irb_930 return 503_us_79 292_us_435 under certain circumstances the burden_of_proof as to factual matters may shift to the commissioner pursuant to sec_7491 petitioners did not argue for a burden shift under sec_7491 and the record does not establish that the prerequisites for a burden shift have been met therefore the burden_of_proof remains theirs i sec_162 and sec_274 generally sec_162 allows as a deduction all ordinary and necessary expenses paid_or_incurred in carrying on any activity that constitutes a trade_or_business to be ordinary the transaction that gives rise to the expense must be of a common or frequent occurrence in the type of business involved 308_us_488 to be necessary an expense must be appropriate and helpful to the taxpayer’s business welch v helvering u s pincite additionally for a deduction under sec_162 the expenditure must be directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs generally a taxpayer must keep records sufficient to establish the amounts of income deductions credits and other items reported on his or her federal income_tax return sec_6001 sec_1_6001-1 e income_tax regs 39_f2d_540 2d cir allows the court to estimate the amounts of some deductible expenses the cohan_rule is not applicable to expenses under sec_274 see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir under sec_274 a taxpayer must satisfy strict substantiation requirements before a deduction is allowed to deduct expenses related to travel meals and entertainment gifts or listed_property the taxpayer must substantiate by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense ie mileage the time and place of the expense the business_purpose of the expense and in the case of entertainment the business relationship between the taxpayer and the person being entertained sec_274 listed_property includes passenger automobiles sec_280f to satisfy the requirements of sec_274 by adequate_records a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t and temporary income_tax regs fed reg date ii petitioners’ car and truck expenses petitioners reported car and truck expenses for big_number business miles on the schedule c attached to their return the clients mr charley met with in as discussed supra are documented by the index cards he created contemporaneously for all clients which were submitted to the court and made a part of the record over respondent’s objection at trial mr charley credibly testified that he visited all the clients on his list he also credibly testified that he used the cadillac only for business because he had other automobiles for personal_use petitioners reported big_number business miles for mr charley drove the cadillac over big_number miles in he credibly testified that the big_number miles reported on the return did not include the miles driven in relation to his friend’s demolition business because those miles were not related to lubridyne to account for the fact that the cadillac was driven more miles than petitioners claimed as an expense for mr charley also testified that he did not drive directly to a client and then directly home although the court finds mr charley’s testimony credible business mileage must be strictly substantiated and the client list mr charley referenced at trial was compiled from his contemporaneously created client index cards cannot be estimated solely on the basis of his testimony about driving circuitous routes to visit his clients see sec_274 sanford v commissioner t c pincite while mr charley cannot substantiate his business miles with a mere statement about his driving habits he can substantiate them by his own statement whether written or oral containing specific information in detail about them and by other corroborative evidence sufficient to establish them sec_1 5t c i temporary income_tax regs fed reg date the court finds that mr charley substantiated that he had business mileage expenses for through his index cards and testimony--although not the amount reported on petitioners’ return see 80_tc_1165 taxpayer substantiated business mileage by producing schedule of his business travel that listed city and state he traveled to and from and dates of travel while mr charley’s travel schedule may have been extreme such extremity is not a bar to deducting otherwise properly substantiated expenses see scully v commissioner tcmemo_2013_229 at mr charley left from his home_office to begin each business trip he would return home that day drive through the night to return home the following day or continue to another client in the same geographic location as the first client on the business trip mr charley’s index cards contain the business address for almost every client his visited in allowing mr charley the mileage for the shortest routes between his home_office and his clients’ addresses the court finds that petitioners are entitled to car and truck expenses for big_number business miles for dollar_figure to reflect the foregoing decision will be entered under rule mr charley included index cards for amcor plants in michigan and florida these index cards included addresses and contact information but no dates for when he visited these plants each index card has an x over the information on the card mr charley did not testify about trips to michigan or florida and his list of clients visited in did not include the amcor plants in michigan and florida petitioners are not entitled to include the michigan and florida index card information in the computation of their car and truck expenses
